Exhibit 10.1

AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT
 
 
THIS AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”) is
entered into to be effective as of March 31, 2011 (the “Effective Date”), among
SOUTHWEST IOWA RENEWABLE ENERGY, LLC, an Iowa limited liability company (the
“Borrower”), AGSTAR FINANCIAL SERVICES, PCA (“AgStar”), the other commercial,
banking or financial institutions whose signatures appear on the signature pages
hereof or which hereafter become parties to the Amended and Restated Credit
Agreement (the “Banks”), and AGSTAR FINANCIAL SERVICES, PCA, and its successors
and assigns, as agent for itself and the other Banks (the “Agent”).  Capitalized
terms used and not otherwise defined herein shall have the meanings assigned to
them in the Amended and Restated Credit Agreement (as defined below).
 
RECITALS
 
A.           The Borrower, the Agent and the Banks have entered into an Amended
and Restated Credit Agreement dated March 31, 2010 (the “Credit Agreement”),
under which the Banks agreed to extend certain financial accommodations to the
Borrower.
 
B.           At the request of the Borrower, the Banks have agreed to extend the
Maturity Date of the Revolving Line of Credit Loan in accordance with the terms
and conditions set forth in this Amendment.
 
AGREEMENT
 
NOW THEREFORE, in consideration of the premises herein contained, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1.           Amendments to Credit Agreement.
 
a.           As of the Effective Date, the following defined terms as used in
the Loan Documents are amended and restated as follows:
 
“Revolving Line of Credit Loan Maturity Date” means June 30, 2011.
 
“Working Capital” means the current assets of the Borrower less the current
liabilities (excluding all Excess Cash Flow Payments due during the applicable
period of measurement, and that portion of the Bunge Revolving Loan and the
Subordinated Term Loans that has been advanced and/or unconditionally committed
to the Borrower and is at the time of determination then outstanding, and all
accrued and unpaid interest on such amounts) of the Borrower, as determined in
accordance with GAAP
 
b.           As of the Effective Date, Section 2.05(i) of the Credit Agreement
is amended, restated and replaced by the following:
 
(i)           Interest Rate.  The Revolving Line of Credit Loan shall bear
interest at a rate equal to the LIBOR Rate plus four hundred forty-five (445)
basis points, or as otherwise provided in Section 2.11. Notwithstanding the
forgoing or the provisions of Section 2.11, the applicable interest rate on the
Revolving Line of Credit Loan shall at no time be less than six percent (6.0%)
per annum.  The rate of interest due hereunder shall initially be determined as
of the date of the first Advance made under the Revolving Line of Credit


 
1

--------------------------------------------------------------------------------

 

Note and shall thereafter be adjusted as and when the LIBOR Rate changes.  All
such adjustments to the rate of interest shall be made and become effective as
of the first Adjustment Date following such change in the LIBOR Rate.  All such
adjustments to said rate shall be made and become effective as of the Adjustment
Date, and said rate as adjusted shall remain in effect until and including the
day immediately preceding the next Adjustment Date.  Interest hereunder shall be
computed on the basis of a year of three hundred sixty five (365) days, but
charged for actual days principal is outstanding.  In no event shall the
applicable rate exceed the Maximum Rate.
 
c.           As of the Effective Date, Section 2.25 of the Credit Agreement is
amended, restated and replaced by the following:
 
Section 2.25.    Excess Cash Flow.  In addition to all other payments of
principal and interest required under this Agreement and the Notes, at theend of
each fiscal year during the term of this Agreement, Borrower shall calculate
Excess Cash Flow based on its fiscal year end audited financial statements, and
remit to Agent for the account of the Banks an amount equal to 65% of the
Borrower’s Excess Cash Flow in accordance with this Section 2.25 (the “Excess
Cash Flow Payment”). Excess Cash Flow Payments shall be paid by Borrower in four
equal installments on the last day of each of the next immediately succeeding
fiscal quarters of the Borrower following calculation of such amount (i.e.,
December 31, March 31, June 30, and September 30). Notwithstanding the
foregoing, the first quarterly installment of the Excess Cash Flow Payment due
in each fiscal year of the Borrower (i.e., the December 31 payment) may be
deferred until Borrower delivers its fiscal year end audited financial
statements to Agent in accordance with Section 5.01(c)(i), and such payment
shall be due within ten (10) days of the due date for such financial statements.
The total Excess Cash Flow Payments required under this Section 2.25 shall not
exceed Four Million and No/100 Dollars ($4,000,000.00) in any fiscal year, or
Sixteen Million and No/100 Dollars ($16,000,000.00) over the term of this
Agreement (the “Maximum Excess Cash Flow”). Excess Cash Flow Payments received
from the Borrower shall be applied to the reduction of the outstanding principal
of the Term Loan. No Excess Cash Flow Payment shall be considered to be a
prepayment with respect to which a prepayment fee under Section 2.16 of this
Agreement is required to be paid. Notwithstanding the foregoing, no Excess Cash
Flow Payment shall be required during any fiscal year should Borrower’s Tangible
Owner’s Equity be greater than 65% at the end of the immediately preceding
fiscal year.
 
2.           Effect on Credit Agreement. Except as expressly amended by this
Amendment, all of the terms of the Credit Agreement shall be unaffected by this
Amendment and shall remain in full force and effect.  Except as expressly set
forth herein, nothing contained in this Amendment shall be deemed to constitute
a waiver of any rights of the Banks or to affect, modify, or impair any of the
rights of the Banks as provided in the Credit Agreement.
 
3.           Conditions Precedent to Effectiveness of this Amendment.  The
obligations of the Banks hereunder are subject to the conditions precedent that
the Agent shall have received the following, in form and substance satisfactory
to the Agent:
 
a.           this Amendment duly executed by the Borrower, the Agent and the
Banks;
 
b.           payment from the Borrower of an extension fee equal to $50,000.00,
such amount being divided 50% for the account of the Agent and 50% for the
account of the Banks to be shared according to their Pro Rata Share in the
Revolving Line of Credit Loan Commitment; and

 
2

--------------------------------------------------------------------------------

 

 
c.           all other documents, instruments, or agreement required to be
delivered to the Agent under the Credit Agreement and not previously delivered
to the Agent.
 
4.           Representations and Warranties of Borrower.   The Borrower hereby
agrees with, reaffirms, and acknowledges as follows:
 
a.           the execution, delivery and performance by the Borrower of this
Amendment are within the Borrower’s power, have been duly authorized by all
necessary action, and do not contravene: (i) the articles of organization or
operating agreement of the Borrower; or (ii) any law or any contractual
restriction binding on or affecting the Borrower; and do not result in or
require the creation of any lien, security interest or other charge or
encumbrance (other than pursuant to the terms thereof) upon or with respect to
any of its properties;
 
b.           this Amendment is, and each other Loan Document to which the
Borrower is a party when delivered will be, legal, valid and binding obligations
of the Borrower enforceable against the Borrower in accordance with their
respective terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforcement of
creditor’s rights generally and by general principles of equity; and
 
c.           all other representations and warranties contained in the Credit
Agreement and the other Loan Documents are true and correct and in full force
and effect as of the Effective Date.
 
5.           Counterparts.   It is understood and agreed that this Amendment may
be executed in several counterparts, each of which shall, for all purposes, be
deemed an original, and all of such counterparts, taken together, shall
constitute one and the same agreement, even though all of the parties hereto may
not have executed the same counterpart of this Amendment.  Electronic delivery
of an executed counterpart of a signature page to this Amendment shall be
effective as delivery of an original executed counterpart to this Amendment.
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers and duly authorized, as of the date first above
written.
 
 
[SIGNATURE PAGES IMMEDIATELY FOLLOW]

 
3

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO
AMENDMENT TO AMENDED AND RESTATED
CREDIT AGREEMENT
BY AND BETWEEN
SOUTHWEST IOWA RENEWABLE ENERGY, LLC,
AGSTAR FINANCIAL SERVICES, PCA (AS AGENT), AND
THE BANKS
 
Dated to be effective as of March 31, 2011
 
 
SOUTHWEST IOWA RENEWABLE ENERGY, LLC,
an Iowa limited liability company
 
 

/s/ Brian Cahill       By:  Brian Cahill       Its:  CEO      

 
 
 
                                                                
 
 

 
4

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO
AMENDMENT TO AMENDED AND RESTATED
CREDIT AGREEMENT
BY AND BETWEEN
SOUTHWEST IOWA RENEWABLE ENERGY, LLC,
AGSTAR FINANCIAL SERVICES, PCA (AS AGENT), AND
THE BANKS
 
Dated to be effective as of March 31, 2011
 
 
AGENT:
 
 

AGSTAR FINANCIAL SERVICES, PCA,
as Administrative Agent
              /s/ Ron Monson        By: Ron Monson       Its: Vice President    
 

 
 

AGSTAR:       as a Bank               AGSTAR FINANCIAL SERVICES, PCA,          
    /s/ Ron Monson       Its:  Vice President              

 
 
                                                                          
 
 
 
5

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO
AMENDMENT TO AMENDED AND RESTATED
CREDIT AGREEMENT
BY AND BETWEEN
SOUTHWEST IOWA RENEWABLE ENERGY, LLC,
AGSTAR FINANCIAL SERVICES, PCA (AS AGENT), AND
THE BANKS
 
Dated to be effective as of March 31, 2011
 
 
METROPOLITAN LIFE INSURANCE COMPANY,
as a Bank
 
 

/s/ Michael A. Wilson       By: Michael A. Wilson       Its: Director      

 

Address:  10801 Mastin Blvd., Suite 730       Overland Park, KS  66210    

 
 
                     

 
6

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO
AMENDMENT TO AMENDED AND RESTATED
CREDIT AGREEMENT
BY AND BETWEEN
SOUTHWEST IOWA RENEWABLE ENERGY, LLC,
AGSTAR FINANCIAL SERVICES, PCA (AS AGENT), AND
THE BANKS
 
Dated to be effective as of March 31, 2011
 
COÖPERATIEVE CENTRALE RAIFFEISEN-
BOERENLEENBANK B.A., “RABOBANK
NEDERLAND”, New York Branch,
as a Bank
 
 

/s/ Jeff Bliss       By:  Jeff Bliss       Its: Executive Director      

 
                                                

/s/ Andrew Sherman        By:  Andrew Sherman       Its:   Managing Director    
 

 

Address:  245 Park Avenue       37th Floor       New York, NY 10167    

 
                                                                          
 
                     

 
7

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO
AMENDMENT TO AMENDED AND RESTATED
CREDIT AGREEMENT
BY AND BETWEEN
SOUTHWEST IOWA RENEWABLE ENERGY, LLC,
AGSTAR FINANCIAL SERVICES, PCA (AS AGENT), AND
THE BANKS
 
Dated to be effective as of March 31, 2011
 
AMARILLO NATIONAL BANK,
as a Bank
 
 

/s/ Craig L. Sanders       By: Craig L. Sanders       Its:  Executive Vice
President      

 

Address: P.O. Box 1       Amarillo, Texas  79105    

 
 

 
8

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO
AMENDMENT TO AMENDED AND RESTATED
CREDIT AGREEMENT
BY AND BETWEEN
SOUTHWEST IOWA RENEWABLE ENERGY, LLC,
AGSTAR FINANCIAL SERVICES, PCA (AS AGENT), AND
THE BANKS
 
Dated to be effective as of March 31, 2011
 
FIRST NATIONAL BANK OF OMAHA,
as a Bank
 
 

/s/ Fallon Savage        By: Fallon Savage       Its:  Vice President      

                                                         

 Address: 1620 Dodge Street       Omaha, NE  68197    

 
 
                      

 
9

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO
AMENDMENT TO AMENDED AND RESTATED
CREDIT AGREEMENT
BY AND BETWEEN
SOUTHWEST IOWA RENEWABLE ENERGY, LLC,
AGSTAR FINANCIAL SERVICES, PCA (AS AGENT), AND
THE BANKS
 
Dated to be effective as of March 31, 2011
 
BANK OF THE WEST,
as a Bank
 
 

/s/ Christiana Creekpaum       By: Christina Creekpaum       Its:  Vice
President      

 

Address:  Midwest Agribusiness & Rural Commercial Banking       250 Marquette
Avenue, Suite 575       Minneapolis, MN  55401    

 
                     
 

 
10

--------------------------------------------------------------------------------

 
